United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT

                                 ___________

                                 No. 99-1437
                                 ___________

Walter B. Farver, Sr.,                 *
                                       *
             Appellant,                *
                                       *
      v.                               *
                                       *
M. Capel, Assistant Warden, Pine       *
Bluff Work Complex, Arkansas           *
Department of Correction; R. Raley,    * Appeal from the United States
Major, Pine Bluff Work Complex,        * District Court for the
Arkansas Department of Correction;     * Eastern District of Arkansas.
R. Dobbs, Warden, Pine Bluff Work      *     [UNPUBLISHED]
Complex, Arkansas Department of        *
Correction; Williams, Lieutenant,      *
Pine Bluff Work Complex, Arkansas      *
Department of Corrections; Walls,      *
Sergeant, Pine Bluff Work Complex,     *
Arkansas Department of Correction;     *
A.D. Smith, CO-I, Pine Bluff Work      *
Complex, Arkansas Department of        *
Correction,                            *
                                       *
             Appellees.                *
                                  ___________

                         Submitted: April 7, 1999

                             Filed: April 12, 1999
                                  ___________
Before RICHARD S. ARNOLD, WOLLMAN, and BEAM, Circuit Judges.
                           ___________

PER CURIAM.

      Walter B. Farver, an Arkansas inmate, appeals from the district court’s1 order
dismissing his 42 U.S.C. § 1983 action for failure to exhaust administrative remedies,
as required under 42 U.S.C. § 1997e(a), and for failure to prosecute. Having
reviewed the record, we conclude that the district court properly dismissed Farver’s
lawsuit without prejudice. See Brown v. Toombs, 139 F.3d 1102, 1104 (6th Cir.) (per
curiam), cert. denied, 119 S. Ct. 88 (1998). Accordingly, the judgment is affirmed.
See 8th Cir. R. 47A(a).

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The Honorable James Maxwell Moody, United States District Judge for the
Eastern District of Arkansas adopting the report and recommendations of the
Honorable Jerry W. Cavaneau, United States Magistrate Judge for the Eastern District
of Arkansas.
                                         -2-